Citation Nr: 0822860	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  96-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
head injury.  

2.	Entitlement to service connection for the residuals of rib 
injuries.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to 
January 1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing before a Member of the 
Board in Washington D.C. in September 1997.  

The case was remanded by the Board in December 1997.  

In May 2000, the Board issued a decision that denied service 
connection for the residuals of a head injury and injury to 
the ribs.  The appellant appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court), 
and the Board's decision was vacated pursuant to a November 
2000 Order, following a Joint Motion for Remand and to Stay 
Further Proceedings.  The parties requested that the Court 
vacate the Board's May 2000 decision regarding the denial of 
service connection.  The Court granted the Joint Motion and 
Remanded the case to the Board.  The Board subsequently 
remanded the case again to the RO in September 2001, then 
again denied service connection for the residuals of a head 
injury and injuries to the ribs in a September 2002 decision.  
The case was again reviewed for the Court.  The September 
2002 decision was again vacated and remanded, this time 
pursuant to an April 2004 order of the Court.  At that time, 
the Court ordered that the Board comply with the provisions 
of the VCAA.  In February 2005, the Board remanded the case 
in compliance with the Court's April 2004 Order.  


FINDINGS OF FACT

1.	Neither head trauma nor rib fractures were not evident 
during service.

2.	Chronic residuals of head trauma or rib injuries are not 
currently demonstrated.  
CONCLUSIONS OF LAW

1.	Chronic residuals of head trauma were neither incurred in 
nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.	Chronic residuals of rib injuries were neither incurred in 
nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in April 2002 and March 2006, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the March 2006 VCAA letter, provided all necessary 
notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The Board has reviewed the entire evidence of record, 
including the service treatment records, private and VA 
records of treatment subsequent to service, treatment records 
utilized by the Social Security Administration for disability 
benefits from that agency, and the veteran's testimony at two 
hearings on appeal, before the undersigned in September 1997 
and at the RO in July 2007.  After review of the entire 
evidence of record, the Board finds no basis for a grant of 
the benefits sought.  In this regard, the service treatment 
records do not include evidence of the incurrence of either a 
head trauma or of a fracture or injury of any of the 
veteran's ribs.  Examinations at the time of the veteran's 
separation from service do not reference complaints or 
manifestations of head trauma or of fractured or injured 
ribs.  Post-service medical evidence consists primarily of 
treatment beginning in 1995, although a letter from a private 
mental health treatment facility, dated in July 1995, reports 
treatment at that facility beginning in December 1990.  At 
that time, the veteran reported having been diagnosed as 
having paranoid schizophrenia in approximately 1983.  There 
was no mention at this time of either a head trauma or of rib 
fractures or injuries.  Treatment records at a VA facility 
show that the veteran was diagnosed as having schizophrenia 
in 1993 and a private psychosocial assessment dated in June 
1994 also shows this diagnosis.  

An examination was conducted by VA in January 1995.  At that 
time, the veteran gave a history of having suffered multiple 
rib fracture and had memory loss as the result of a head 
trauma.  The conclusion was of history of chest and head 
trauma.  The psychiatric report, also dated in January 1995, 
reports significant psychiatric symptoms including 
inappropriate affect, paranoid delusions with grandiosity and 
persecutory delusions, exaggeration on most statements.  The 
psychiatric examiner stated that no credibility can be given 
to all of the statements given by the veteran, since he spoke 
constantly, and that no testing could be done during the 
interview.  The diagnoses were paranoid delusion disorders 
and schizotypal personality disorders.  A psychological 
evaluation performed in February 2005 included psychological 
testing.  The examiner concluded that the veteran presented 
with evidence of a thought disorder.  

The veteran had reported a history of head trauma and rib 
fractures or injuries during service, but there is no 
objective evidence in the record to support these 
contentions.  While the veteran has given sworn testimony to 
the effect that he sustained these injuries during service, 
there is evidence in the record that he is not credible as 
the result of his significant psychiatric disorder.  There 
are no objective findings in the record of the residuals of 
head trauma or rib fractures and while lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition, it is required that either a layperson is 
competent to identify the medical condition; the layperson is 
reporting a contemporaneous medical diagnosis, or where lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F. 3d 1372 (2007).  In this case, there is no supporting 
diagnosis by a medical professional and the veteran is not 
otherwise competent to identify the medical condition.  See 
also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Under these circumstances, the claims for service connection 
must be denied.  


ORDER

Service connection for the residuals of head trauma is 
denied.  

Service connection for the residuals of rib injuries is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


